Citation Nr: 0416030	
Decision Date: 06/21/04    Archive Date: 06/30/04

DOCKET NO.  03-15 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
semi-lunar cartilage removal of the right knee, currently 
assigned a 10 percent disability evaluation.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York, which denied the  benefit on appeal.  
The veteran, who had active service from January 1949 to 
September 1952, appealed that decision to the BVA, and the 
case was referred to the Board for appellate review.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.  

REMAND

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA), which became 
law in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the relevant evidence necessary to substantiate a 
claim for benefits under laws administered by the VA.  The 
VCAA also requires the VA to assist a claimant in obtaining 
that evidence.  Such assistance includes providing the 
claimant a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

In this case, it does not appear that the veteran has been 
adequately notified of the VCAA in connection with his 
current claim.  In this regard, the record contains a letter 
dated in June 2002, which discusses these VCAA provisions, 
including the RO's duty to assist the veteran in obtaining 
evidence as well as what the evidence must show to establish 
entitlement to service connection.  However, the letter did 
not notify the veteran as to what evidence is necessary for 
entitlement to an increased evaluation.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the failure by the BVA to enforce 
compliance with the requirement under 38 U.S.C.A. § 5103(a) 
for the VA to inform a claimant of information or evidence 
necessary to substantiate the claim, as well as to inform the 
claimant of which evidence the VA will seek to provide and 
which evidence the claimant is to provide, is remandable 
error. See Quartuccio v. Principi, 16 Vet. App.  183, 187 
(2002).  Given the guidance from the Court, this procedural 
error must be addressed prior to final appellate review.  

Further, in a February 2003 written brief presentation to the 
Board, the veteran's representative requested that VA 
consider granting compensation benefits under Diagnostic 
Codes 5257, 5259, and 5003.   He further contended that 
separate disability ratings should be assigned when there are 
separate and distinct manifestations of the same injury.  In 
this case, the veteran's right knee disorder is currently 
evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5259 and 
assigned an evaluation representing the maximum schedular 
criteria under that diagnostic code.  

In this regard, the Board notes that entitlement to an 
increased rating for a right knee disorder consisting of 
symptoms other than arthritis, limitation of motion or 
painful motion, may be evaluated under the provisions of 
Diagnostic Code 5257 pertaining to knee impairment.  
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2003).  Further, the 
Board must consider whether the veteran is entitled to a 
separate compensable rating for a right knee disorder 
consisting of arthritis, limitation of motion and/or painful 
motion with consideration of 38 C.F.R. §§ 4.40, 4.45, 4.59, 
and the holding of the United States Court of Appeals for 
Veterans Claims (Court) in DeLuca v. Brown, 8 Vet. App. 202 
(1995).  See also VAOPGCPREC 9-98 (August 14, 1998) (holding 
section 38 C.F.R. § 4.40, 4.45 applicable when evaluating 
arthritis under 38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 
5003, 5010, and semilunar cartilage removal, DC 5259).  

The veteran was afforded a VA examination in August 2002.  At 
that time, range of motion revealed full extension to 0 
degrees however, with flexion only to 100 degrees.  Full 
flexion is to 140 degrees.  See 38 C.F.R. § 4.71a, Plate II 
(2003).  The examiner also noted increased pain upon 
repetitive flexion and extension of the right knee as well as 
increased pain after walking about the examination room.  
X-rays obtained during the August 2002 VA examination showed 
mild to moderate degenerative joint disease in the right 
knee.  In this regard, where the medical evidence shows that 
the veteran has arthritis of a joint, and where the 
diagnostic code applicable to his disability is not based on 
limitation of motion, a separate rating for limitation of 
motion under Diagnostic Code 5003 may be assigned due to that 
limitation of motion.  See VAOGCPREC 23-97.  Further, in 
VAOGCPREC 9-98, VA's Acting General Counsel noted that a 
separate rating for arthritis could be based on x-ray 
findings and painful motion under 38 C.F.R. § 4.59 pursuant 
to Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  In 
that opinion, the Acting General Counsel stated:

In a hypothetical situation presented in 
the request for this opinion, a knee 
disability is rated under DC 5259 
(removal of the semilunar cartilage).  
For the purposes of the hypothetical, it 
is assumed that DC 5259 does not involve 
limitation of motion.  The medical 
evidence shows pain, tenderness, 
friction, osteoarthritis (presumably 
established by X-ray), and slight loss of 
motion in the knee.  Given the findings 
of osteoarthritis (another term for 
degenerative arthritis), the availability 
of a separate rating under DC 5003 in 
light of sections 4.40, 4.45, and 4.59 
must be considered.  Even if the claimant 
technically has full range of motion but 
the motion is inhibited by pain, a 
compensable rating for arthritis under DC 
5003 and section 4.59 would be available.  
See Lichtenfels, 1 Vet. App. at 488.  
Absent the X-ray findings of arthritis, 
limitation of motion should be considered 
under DC 5260 and 5261.  The claimant's 
painful motion may add to the actual 
limitation of motion so as to warrant a 
rating under DC 5260 or DC 5261. 

Id.  (Emphasis added).  

As noted, the VA Acting General Counsel held that DC 5259 
requires consideration of sections 4.40 and 4.45 because 
removal of the semilunar cartilage may result in 
complications producing loss of motion.  Id.

While the RO did consider whether the veteran was entitled to 
an evaluation under DCs 5257 and 5003, it is not clear that 
the RO considered whether separate ratings would be in order.  
Moreover, the evidence is unclear as to whether the veteran's 
degenerative joint disease is etiologically related to his 
post-traumatic semi-lunar cartilage removal of the right 
knee.  Additional medical inquiry is necessary in this 
regard.  Under these circumstances, on remand, the veteran 
should be afforded a complete VA examination to obtain a 
medical opinion as to whether his right knee disorder meets 
the criteria for a compensable rating under Diagnostic Code 
5257 pertaining to knee impairment other than arthritis, 
limitation of motion or painful motion and whether such is 
related to his service-connected post-traumatic semi-lunar 
cartilage removal of the right knee.  In addition, 
consideration should be given to whether the veteran's right 
knee disorder meets the requirements for a separate 
compensable rating based on arthritis with limitation of 
motion and/or painful motion consistent with the above noted 
General Counsel opinions.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

1.  The RO should consider the veteran's 
claim under the VCAA.  In doing so, the 
RO is asked to ensure that the 
notification and assistance requirements 
of the VCAA are satisfied, including 
notifying the veteran of the information 
or evidence necessary to substantiate 
his claim for an increased evaluation, 
and the division of responsibilities 
between the VA and the veteran for 
obtaining evidence.  The RO must ensure 
that all VCAA notice obligations are 
satisfied in accordance with Quartuccio 
v. Principi, 16 Vet. App. 183 (2002), as 
well as 38 U.S.C.A. §§ 5102, 5103, and 
5103A. (West 2002), and any applicable 
legal precedent.  

2.  The veteran should be afforded a 
VA examination to ascertain the 
severity and manifestations of his 
right knee disorder.  Any and all 
studies, tests, and evaluations 
deemed necessary by the examiner 
should be performed.  The examiner is 
requested to review all pertinent 
records associated with the claims 
file.  The examination should include 
range of motion testing, and all 
ranges of motion should be reported 
in degrees.  Any limitation of motion 
or functional limitation of the right 
knee that is attributable to the 
service-connected post-traumatic 
semi-lunar cartilage removal of the 
right knee should be identified.  The 
examiner is also requested to comment 
on (a) whether the veteran has 
arthritis of the right knee, and if 
so, whether such arthritis is part of 
or the result of the service-
connected right knee disorder; (b) 
whether the veteran has ankylosis of 
the right knee, and if so, whether 
such ankylosis is favorable or 
unfavorable and in which position the 
knee is ankylosed as stated in 
degrees; (c) whether the veteran has 
any laxity, subluxation, or 
instability of the right knee, and if 
so, the severity of such findings; 
and (d) whether pain could 
significantly limit functional 
ability during flare-ups or when the 
right knee is used repeatedly over 
time.  This determination should be, 
if feasible, portrayed in terms of 
the degree of additional range of 
motion loss or favorable or 
unfavorable ankylosis due to pain on 
use or during flare-ups.  A clear 
rationale for all opinions would be 
helpful and a discussion of the facts 
and medical principles involved would 
be of considerable assistance to the 
Board.  Since it is important "that 
each disability be viewed in relation 
to its history [,]" 38 C.F.R. § 4.1 
(2003), copies of all pertinent 
records in the appellant's claims 
file, or in the alternative, the 
claims file, must be made available 
to the examiner for review.

3.  The RO should readjudicate the 
veteran's claim for an increased 
evaluation for his right knee disorder.  
In readjudicating the claim, the RO 
should consider whether the veteran has 
arthritis of the right knee that is 
part of his service-connected right 
knee disorder, and if so, whether a 
separate rating is warranted for the 
arthritis based on either limited or 
painful motion.  If the benefit sought 
is not granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and 
be afforded a reasonable opportunity to 
respond before the record is returned 
to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the veteran unless he is notified. 



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



